             Case 1:20-cv-00867-UNA Document 5 Filed 06/08/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                                                                                       FILED
                            FOR THE DISTRICT OF COLUMBIA                                JUN - 8 2020
                                                                                  Clerk, U.S. District & Bankruptcy
                                                                                  Court for the District of Columbia
SCOTT SATTLER,                                        )
                                                      )
        Plaintiff,                                    )
                                                      )
        v.                                            )   Civil Action No. 1:20-cv-00867 (UNA)
                                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,                   )
                                                      )
        Defendants.                                   )


                                  MEMORANDUM OPINION

        Plaintiff, proceeding pro se, filed a complaint and application for leave to proceed in forma

pauperis (“IFP”) on March 30, 2020. He failed, however, to provide his full residence address

pursuant to D.C. Local Civil Rule 5.1(c), or alternatively, a motion requesting permission to use a

P.O. Box. The court entered an order on April 28, 2020, directing plaintiff to correct this error

within thirty days.

        Plaintiff has now filed a motion for permission to provide a redacted residence address,

thereby complying with the court’s order. The court may now turn to the IFP application and

complaint. It will grant plaintiff’s pending IFP application and dismiss plaintiff’s complaint

pursuant to Fed. R. Civ. P. 8(a) and for lack of subject matter jurisdiction, see Fed. R. Civ. P.

12(h)(3) (requiring dismissal of an action “at any time” the court determines that it lacks subject

matter jurisdiction). The motion for permission to provide a redacted address will be denied as

moot.

        Plaintiff appears to be a resident of Austin, Texas. He sues the U.S. Department of Justice

(“DOJ”), the Chief of the DOJ Disability Rights Section of the Office of Civil Rights (“OCR”),

the Director of the OCR, and a DOJ attorney-advisor. Plaintiff alleges that defendants have
          Case 1:20-cv-00867-UNA Document 5 Filed 06/08/20 Page 2 of 4




violated the Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990

(“ADA”), and the Rehabilitation Act of 1973. The complaint is far from a model in clarity, but

plaintiff appears to allege that defendants have violated these statutes by (1) “refusing to end

disability discrimination in state and local courts” and “using federal funds to subsidize

discriminatory state and local courts;” (2) failing to investigate “widespread violations of federal

civil rights laws . . . occurring in Texas counties” based on plaintiff’s own statistical analysis, and;

(3) ignoring, delaying, or administratively closing complaints that he has submitted to DOJ about

the aforementioned issues. He seeks declaratory and injunctive relief.

        “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute,” and it is “presumed that a cause lies outside this limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). A party

seeking relief in the district court must at least plead facts that bring the suit within the court’s

jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.

        Plaintiff has not established his standing to sue, which also “is a defect in subject matter

jurisdiction.” Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987). The “purpose of Title VII is

to protect employees from their employers’ unlawful actions,” Thompson v. N. Am. Stainless, LP,

562 U.S. 170, 178 (2011), but plaintiff has alleged no facts from which it may be found or

reasonably inferred that he is a “person . . . aggrieved by an unlawful employment practice.” Fair

Employment Council of Greater Washington, Inc. v. BMC Mktg. Corp., 28 F.3d 1268, 1278 (D.C.

Cir. 1994) (internal quotation marks omitted). The ADA, moreover, does not apply to the federal

government. See Emrit v. Nat'l Institutes of Health, 157 F. Supp. 3d 52, 56 n.3 (D.D.C. 2016),

(citing 42 U.S.C. § 12111(2), (5)(B)(i)). Plaintiff also fails to specify the relevant type of the
          Case 1:20-cv-00867-UNA Document 5 Filed 06/08/20 Page 3 of 4




discrimination suffered under Title VII or the nature of his disability pursuant to the ADA or

Rehabilitation Act.

       Further, plaintiff fails to identify the local or state courts at issue, and more importantly,

fails to specify the actual discrimination in which they have engaged. While he identifies as an

individual with a disability, plaintiff fails to allege how he has been affected by this unknown

discrimination. Plaintiff must establish at a minimum (1) that he has “suffered an injury in fact—

an invasion of a legally protected interest which is (a) concrete and particularized; and (b) actual

or imminent, not conjectural or hypothetical[;]” (2) that “a causal connection” exists “between the

injury and the conduct complained of . . . and [is] not the result of the independent action of some

third party not before the court[;]” and (3) that the injury will “likely” be redressed by a favorable

decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (alterations, internal quotation

marks, and citations omitted). Where “the asserted harm is a ‘generalized grievance’ shared in

substantially equal measure by . . . a large class of citizens, that harm alone normally does not

warrant exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490, 499 (1975). Here, plaintiff has

failed to establish standing because he has not pled any actual or imminent injury aside from, at

best, a generalized grievance.

       The court also notes that it lacks jurisdiction to compel an investigation by any law

enforcement agency by filing a complaint. See Otero v. U.S. Attorney General, 832 F.2d 141,

141–42 (11th Cir. 1987) (per curiam); see also Jafree v. Barber, 689 F.2d 640, 643 (7th Cir. 1982).

The Executive Branch has absolute discretion to decide whether to conduct an investigation and

such decisions are not subject to judicial review. United States v. Nixon, 418 U.S. 683, 693 (1974);

see Shoshone–Bannock Tribes v. Reno, 56 F.3d 1476, 1480–81 (D.C. Cir. 1995); Powell v.

Katzenbach, 359 F.2d 234, 234–35 (D.C. Cir. 1965). “[A]n agency's decision not to prosecute or
          Case 1:20-cv-00867-UNA Document 5 Filed 06/08/20 Page 4 of 4




enforce, whether through civil or criminal process, is a decision generally committed to an agency's

absolute discretion.” Heckler v. Chaney, 470 U.S. 821, 831 (1985).

       Last, a plaintiff's “allegations must be enough to raise a right to relief above the speculative

level . . .” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see

Aktieselskabet AF 21. Nov.2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n. 4 (D.C. Cir. 2008) (“We

have never accepted ‘legal conclusions cast in the form of factual allegations' because a complaint

needs some information about the circumstances giving rise to the claims.”) (citations omitted).

Plaintiff’s broad and muddled claims that DOJ is somehow subsidizing and engaging in an

undefined conspiracy with local Texas judiciaries fails to adhere to the Rule 8 standard.

        For all of the aforementioned reasons, this case will be dismissed without prejudice. A

separate order of dismissal accompanies this memorandum opinion.


                                              ___________/s/_____________
                                                 EMMET G. SULLIVAN
                                                United States District Judge

DATE: June 8, 2020
